DETAILED ACTION
This office action response the Request for Continued Examination application on 11/30/2020.
Claims 1-2, 4-7, 14-15, and 17-25 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.
Response to Amendment
This communication is in response to the amendments filed on November 30, 2020. Claims 1, 4-5, 14, and 17-18 have been amended. Claims 21-25 are new added. Claims 8-9, and 11-13 are cancelled. Claim 1-2, 4-7, 14-15, and 17-25 are currently pending and have been considered below.
Response to Arguments
Applicant’s arguments with respect to claims 1, 14 and 21 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 14-15, 17-19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over OPSENICA et al. (US 2017/0164212), hereinafter “Opsenica”, in view of VIKBERG et al. (US 2018/0332632), hereinafter “Vikberg”
As per Claim 1, Opsenica discloses an apparatus (i.e., identity manager or eND) comprising 
a processor ([see, e.g., item 122, [0153], and Fig. 18]), 
a memory ([see, e.g., item 121, [0153], and Fig. 18]), and 
communication circuitry, the apparatus further comprising computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to perform operations comprising: 
discovering information associated with a plurality of slices of a network ([see, e.g., an identity manager of a network operator providing multiple network slices, [0009, 0045], and Fig. 9A]); 
sending an access request to a radio access network (RAN) slicing management node ([see, e.g., a user device sends attachment request via a network node, [0009, 0045, 0099], and Fig. 9A]), the access request comprising context information including a device type ([see, e.g., wherein the user device sends attachment request via a 
based, at least in part, on one or more slice selection criteria and the context information, accessing one of the plurality of slices of the network ([see, e.g., The identity manager is also configured to authorize access to a network slice of the network slice type among the multiple network slices based on credentials of the user device and/or the user disclosed, [0010, 0051], and Fig. 1]), 
selected by the RAN slicing management node ([see, e.g., the network slice selected by  the identity manager (IDM) of the network operator disclosed, [0050-0051, 0094], and Fig. 9A, 11]), the accessing being performed after registration of the one of the plurality of slices via a core network (CN) slicing management node and the RAN slicing management node ([see, e.g., the identity manager related to the core networks disclosed, [0094, 0129], and Fig. 9A, 11]).
Opsenica doesn’t appear explicitly disclose: the device type indicates, as a type of communication of the apparatus, any one of enhanced Mobile Broadband (eMBB), Ultra- Reliable and Low Latency Communications (URLLC), and massive Machine Type Communications (mMTC), and a RAN slicing management function is included in a RAN node for managing the access of a RAN, and a CN slicing management function is included in a CN node for managing access of a CN.
However, Vikberg discloses the device type indicates, as a type of communication of the apparatus, any one of enhanced Mobile Broadband (eMBB), Ultra- Reliable and Low Latency Communications (URLLC), and massive Machine Type Communications (mMTC), and a RAN slicing management function is included in a 
In view of the above, having the system of Opsenica and then given the well-established teaching of Vikberg, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Opsenica as taught by Vikberg. The motivation for doing so would have been to provide the network slices are used for different services results improve the performance of services of the communication network (Vikberg, ¶ [0052]).
As per Claim 14, is the method claim corresponding to the apparatus claim 1 that has been rejected above.  Applicant attention is directed to the rejection of claim 1.  Claim 14 is anticipated by method being performed by the apparatus above and therefore is rejected under the same rational as claim 1.
As per Claim 2, Opsenica and Vikberg discloses the apparatus as recited in claim 1, and Opsenica further discloses wherein discovering the information further comprises receiving and decoding a system information block (SIB) message broadcasted from a radio access node (RAN) of the network ([see, e.g., eNB advertise the network operators and network slices available within a network infrastructure to a user device (UD). This could be in the form of a MIB+SIB for mobile networks or SSID for WiFi networks, [0107], and Fig. 11]), 
the system information block message including the information associated with the plurality of slices of the network ([see, e.g., System Information Block (SIB) 
As per Claim 4, Opsenica and Vikberg discloses the apparatus as recited in claim 2, and Opsenica further discloses wherein accessing the one of the plurality of slices comprises sending an access request to the one of the plurality of slices, the access request including the identifier of the one of the plurality of slices ([see, e.g., the plurality the network slice types with network slice type identification and user device or user type disclosed, [0041, 0051, 0094], and Fig. 1, 9A-B, 10A-B]).  
As per Claim 5, Opsenica and Vikberg discloses the apparatus as recited in claim 1, and Opsenica further discloses wherein information associated with the plurality of slices comprises at least one of 
a validity period associated with each slice of the plurality of slices, 
an application identity to which each slice of the plurality of slices applies ([see, e.g., wherein the multiple network slices, a network slice selection mechanism allowing user devices to connect to network slices disclosed, [0043-0044], and Fig. 9A-B, 10A-B]), a service to which each slice of the plurality of slices applies, or a type associated with each slice of the plurality of slices.  
As per Claim 6, Opsenica and Vikberg discloses the apparatus as recited in claim 1, and Opsenica further discloses wherein the one or more selection criteria comprise at least one of a latency associated with each slice, a bandwidth achievable by each slice, or a resource model associated with each slice ([see, e.g., selection criteria comprise capacity, latency, bandwidth, [0075-0076], and Fig. 9A]).
As per Claim 15, Opsenica and Vikberg discloses the method as recited in claim 14, and Opsenica further discloses wherein discovering the information further comprises receiving and decoding a system information block message broadcasted from a radio access node of the network ([see, e.g., eNB advertise the network operators and network slices available within a network infrastructure to a user device (UD). This could be in the form of a MIB+SIB for mobile networks or SSID for WiFi networks, [0107], and Fig. 11]), 
the system information block message including the information associated with the plurality of slices of the network ([see, e.g., System Information Block (SIB) transmissions for mobile networks with network slices, [0095], and Fig. 2]), wherein the information includes an identifier of the selected slice ([see, e.g., identifier disclosed within the network slice, [0107], and Fig. 11]).
As per Claim 17, Opsenica and Vikberg discloses the method as recited in claim 15, and Opsenica further discloses wherein accessing the selected slice comprises sending an access request to the selected slice ([see, e.g., a user device sends attachment request via a network node, [0009, 0045, 0099], and Fig. 9A]), the access request including the identifier of the selected slice ([see, e.g., wherein the user device sends attachment request via a network node, the network slice type with network slice type identification and user device or user type disclosed, [0010, 0051, 0094], and Fig. 1, 9A-B, 10A-B]).

As per Claim 18, Opsenica and Vikberg discloses the method as recited in claim 15, and Opsenica further discloses wherein information associated with the plurality of slices comprises at least one of 
a validity period associated with each slice of the plurality of slices, 
an application identity to which each slice of the plurality of slices applies ([see, e.g., wherein the multiple network slices, a network slice selection mechanism allowing user devices to connect to network slices disclosed, [0043-0044], and Fig. 9A-B, 10A-B]), a service to which each slice of the plurality of slices applies, or a type associated with each slice of the plurality of slices.  
As per Claim 19, Opsenica and Vikberg discloses the method as recited in claim 15, and Opsenica further discloses wherein the one or more selection criteria comprise at least one of a latency associated with each slice, a bandwidth achievable by each slice, or a resource model associated with each slice ([see, e.g., selection criteria comprise capacity, latency, bandwidth, [0075-0076], and Fig. 9A]).
As per Claim 21, Opsenica discloses a non-transitory computer-readable storage medium storing computer- readable instructions that, when executed by a processor, cause: 
discovering information associated with a plurality of slices of a network ([see, e.g., an identity manager of a network operator providing multiple network slices, [0009, 0045], and Fig. 9A]); 
sending an access request to a radio access network (RAN) slicing management node ([see, e.g., a user device sends attachment request via a network node, [0009, 0045, 0099], and Fig. 9A]), the access request comprising context information including 
based, at least in part, on one or more slice selection criteria and the context information, accessing one of the plurality of slices of the network ([see, e.g., The identity manager is also configured to authorize access to a network slice of the network slice type among the multiple network slices based on credentials of the user device and/or the user disclosed, [0010, 0051], and Fig. 1]), 
selected by the RAN slicing management node ([see, e.g., the network slice selected by  the identity manager (IDM) of the network operator disclosed, [0050-0051, 0094], and Fig. 9A, 11]), the accessing being performed after registration of the one of the plurality of slices via a core network (CN) slicing management node and the RAN slicing management node ([see, e.g., the identity manager related to the core networks disclosed, [0094, 0129], and Fig. 9A, 11]).
Opsenica doesn’t appear explicitly disclose: the device type indicates, as a type of communication of the apparatus, any one of enhanced Mobile Broadband (eMBB), Ultra- Reliable and Low Latency Communications (URLLC), and massive Machine Type Communications (mMTC), and a RAN slicing management function is included in a RAN node for managing the access of a RAN, and a CN slicing management function is included in a CN node for managing access of a CN.
However, Vikberg discloses the device type indicates, as a type of communication of the apparatus, any one of enhanced Mobile Broadband (eMBB), Ultra- Reliable and Low Latency Communications (URLLC), and massive Machine Type 
In view of the above, having the system of Opsenica and then given the well-established teaching of Vikberg, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Opsenica as taught by Vikberg. The motivation for doing so would have been to provide the network slices are used for different services results improve the performance of services of the communication network (Vikberg, ¶ [0052]).
As per Claim 22, Opsenica and Vikberg discloses the non-transitory computer-readable storage medium of claim 21, and Opsenica further discloses wherein discovering the information further comprises receiving and decoding a system information block (SIB) message broadcasted from a radio access node (RAN) of the network ([see, e.g., eNB advertise the network operators and network slices available within a network infrastructure to a user device (UD). This could be in the form of a MIB+SIB for mobile networks or SSID for WiFi networks, [0107], and Fig. 11]), 
the system information block message including the information associated with the plurality of slices of the network ([see, e.g., System Information Block (SIB) transmissions for mobile networks with network slices, [0095], and Fig. 2]), wherein the information includes an identifier of the selected slice ([see, e.g., identifier disclosed within the network slice, [0107], and Fig. 11]).
As per Claim 23, Opsenica and Vikberg discloses the non-transitory computer-readable storage medium of claim 21, and Opsenica further discloses wherein information associated with the plurality of slices comprises at least one of a 
validity period associated with each slice of the plurality of slices, 
an application identity to which the each slice of the plurality of slices applies ([see, e.g., wherein the multiple network slices, a network slice selection mechanism allowing user devices to connect to network slices disclosed, [0043-0044], and Fig. 9A-B, 10A-B]), 
a service to which each slice of the plurality of slices applies, or 
a type associated with each slice of the plurality of slices.  
As per Claim 24, Opsenica and Vikberg discloses the non-transitory computer-readable storage medium of claim 21, and Opsenica further discloses wherein the one or more selection criteria comprise at least one of a latency associated with each slice, a bandwidth achievable by each slice, or a resource model associated with each slice ([see, e.g., selection criteria comprise capacity, latency, bandwidth, [0075-0076], and Fig. 9A]).
 
Claims 7, 20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over OPSENICA et al. (US 2017/0164212), hereinafter “Opsenica”, in view of VIKBERG et al. (US 2018/0332632), hereinafter “Vikberg”, and further in view of Xu et al. (U.S. Patent Application Publication No. 2017/0331785), . 
As per Claims 7, 20, Opsenica doesn’t appear explicitly disclose: wherein discovering the information further comprises retrieving a portion of the information that is stored at the apparatus, the portion of the information stored from previous network connections. 
However, Xu discloses wherein discovering the information further comprises retrieving a portion of the information that is stored at the apparatus, the portion of the information stored from previous network connections ([see, e.g., the RAN node may store the authorization indication for the specific slice into a UE context, [0123], and Fig. 8]).
In view of the above, having the system of Opsenica and then given the well-established teaching of Xu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Opsenica as taught by Xu. The motivation for doing so would have been to provide enabling high-speed packet results improve coverage and system capacity (Xu, ¶ [0003]).
As per Claim 25, Opsenica and Vikberg discloses the non-transitory computer-readable storage medium of claim 21, and Opsenica doesn’t appear explicitly disclose: wherein discovering the information further comprises retrieving a portion of the information that is stored at the apparatus, the portion of the information stored from previous network connections. 

In view of the above, having the system of Opsenica and then given the well-established teaching of Xu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Opsenica as taught by Xu. The motivation for doing so would have been to provide enabling high-speed packet results improve coverage and system capacity (Xu, ¶ [0003]).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BERHANU D BELETE/Examiner, Art Unit 2468       

/PARTH PATEL/Primary Examiner, Art Unit 2468